In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County (Stack, J.), entered April 6, 2006, as, after a nonjury trial, dismissed his cause of action for a divorce on the ground of constructive abandonment.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Under the particular circumstances of this case, the Supreme Court properly dismissed the plaintiffs cause of action for a divorce on the ground of constructive abandonment. Prudenti, EJ., Mastro, Fisher and Lunn, JJ., concur.